IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-692

                               Filed: 20 December 2016

Wake County, No. 14 CVS 15232

BRADLEY WOODCRAFT, INC., Plaintiff,

             v.

CHRISTINE BODDEN a/k/a Christine Dryfus, Defendant.


      Appeal by defendant from judgment entered 4 February 2016 by Judge G.

Bryan Collins, Jr. in Wake County Superior Court. Heard in the Court of Appeals 28

November 2016.


      John M. Kirby for defendant-appellant.

      Morningstar Law Group, by Shannon R. Joseph, for plaintiff-appellee.


      ENOCHS, Judge.


      Christine Bodden a/k/a Christine Dryfus (“Defendant”) appeals from the trial

court’s judgment against her, and the trial court’s order awarding costs to Bradley

Woodcraft, Inc. (“Plaintiff”). On appeal, she contends that the trial court erred in (1)

entering a directed verdict against her as to her fraud claim; (2) entering a directed

verdict against her as to her unfair and deceptive trade practices claim; (3) entering

judgment where the verdicts were inconsistent; (4) admitting the testimony of a

purported expert witness; (5) awarding costs to Plaintiff; and (6) denying her motion
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



for costs. After careful review, we reverse the trial court’s judgment and order and

remand for a new trial on all issues.

                                Factual Background

      In 2013, Defendant and her husband, Chris Dryfus (“Chris”), bought a house

in Raleigh, North Carolina.      The house was approximately 20 years old and

Defendant and Chris decided to renovate certain parts of it.

      Toward this end, in July 2013, Defendant contacted Plaintiff, a contracting

company which is owned and operated by Joey Bradley (“Bradley”), and employed it

to build custom archways and to do select trim work around the house. Bradley

represented to Defendant that he was qualified to carry out these projects. Shortly

after beginning his work at Defendant’s and Chirs’ home, Bradley submitted a

proposal to Defendant for additional renovations in her kitchen that he claimed he

could perform as well — including installing new cabinetry and an island cabinet.

Defendant agreed to this proposal.

      As work on the home renovations progressed, Defendant became dissatisfied

with Plaintiff’s work, believing that it did not conform to the specifications they had

agreed to. As a result, Defendant communicated to Bradley on multiple occasions

that the renovations were not being done correctly and were unacceptable.

Specifically, Defendant informed Bradley, among other deficiencies in Plaintiff’s

work, that the island was not plumb, the ends of the cabinets were unfinished, the



                                         -2-
                       BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



hutches for the archways were not flush with the wall, the quality of the cabinets was

poor, the refrigerator was not plumb, and the dishwasher opening was too large.

      In late June 2014, Defendant and Bradley met to discuss the progress of the

various renovation projects. During this meeting, Defendant made the final two

agreed to payments for Plaintiff’s work with her American Express card in the

amounts of $19,000.00 and $7,000.00 respectively. Defendant believed that at the

time she made these payments it was understood that Plaintiff would complete its

work on her home to the agreed upon specifications and correct any errors in the work

that had already been done. Bradley, conversely, had a different recollection of this

meeting believing that he and Defendant had resolved that all of the renovations were

complete and satisfactory and that no further work was necessary.

      Thereafter, Bradley did not perform any further work on Defendant’s house

and did not return her phone calls or respond to other attempts by her to contact him.

Defendant, believing that Plaintiff had breached their agreement by failing to finish

the agreed to renovation projects, contacted American Express and disputed the

$26,000.00 in payments she had made to Plaintiff. American Express ultimately

reversed the charges based upon Defendant’s representations.

      On 14 November 2014, Plaintiff filed a complaint in Wake County Superior

Court alleging causes of action for breach of implied and express contract against

Defendant seeking to recover the $26,000.00 amount that Defendant had American



                                         -3-
                         BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



Express reverse, plus interest, as well as court costs. On 20 January 2015, Defendant

filed an answer, motion to dismiss Plaintiff’s breach of implied contract claim, and

counterclaims for (1) breach of contract; (2) fraudulent misrepresentation; (3)

negligent misrepresentation; (4) wrongful interference with contractual rights; (5)

wrongful interference with prospective contract; and (6) unfair and deceptive trade

practices.

         On 13 August 2015, Plaintiff filed a motion for summary judgment on all of

Defendant’s counterclaims except for her claim for breach of contract. A hearing on

Plaintiff’s motion for summary judgment and Defendant’s motion to dismiss was held

on 7 December 2015 before the Honorable G. Bryan Collins, Jr. in Wake County

Superior Court. That same day, Judge Collins entered an order denying Defendant’s

motion to dismiss.

         On 11 December 2015, Judge Collins entered an order granting Plaintiff’s

motion for summary judgment as to Defendant’s wrongful interference with contract

rights    counterclaim   and   wrongful   interference   with   prospective   contract

counterclaim. Judge Collins denied Plaintiff’s motion, however, as to Defendant’s

fraudulent misrepresentation, negligent misrepresentation, and unfair and deceptive

trade practices counterclaims.

         A trial was subsequently held before Judge Collins in Wake County Superior

Court from 4 January 2016 through 8 January 2016. At trial, Plaintiff moved for a



                                          -4-
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



directed verdict on Defendant’s fraud, negligent misrepresentation, and unfair and

deceptive trade practices claims on the theory that because a valid contract was in

effect between the parties, the economic loss rule limited Defendant’s possible

remedies to those arising under the law of contract. After hearing the arguments of

the parties, the trial court ultimately granted Plaintiff’s motion and directed verdict

in its favor on these claims.

      Defendant presented evidence at trial tending to establish that Bradley

fraudulently represented to her that he was a licensed general contractor when he

was not in order to induce Defendant to hire him to perform the renovations to her

home. She also stated that Bradley billed her for items which were never delivered

and promised that he would complete the work when he had no intention of doing so.

      At the conclusion of trial, the jury found Defendant had breached her contract

with Plaintiff and determined that she was liable to Plaintiff for $26,000.00. The jury

also found Plaintiff had breached the contract as well, however, and awarded

Defendant $19,400.00.

      On 19 January 2016, Defendant filed a motion for reconsideration and for a

new trial pursuant to Rules 54(b), 59, and 60 of the North Carolina Rules of Civil

Procedure. Defendant additionally filed a motion for judgment notwithstanding the

verdict pursuant to Rule 50. That same day, Plaintiff filed a motion for costs and

attorneys’ fees. Defendant, in turn, filed her own motion for costs on 1 February 2016.



                                         -5-
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



      The trial court entered judgment on 4 February 2016 offsetting the two

verdicts resulting in a net judgment against Defendant in the amount of $6,600.00.

The trial court also entered an order on 22 February 2016 (1) granting Plaintiff’s

motion for costs and awarding costs to Plaintiff in the amount of $4,599.87; (2)

denying Plaintiff’s motion for attorneys’ fees; (3) denying Defendant’s motion for

reconsideration and for a new trial; (4) denying Defendant’s motion for judgment

notwithstanding the verdict; and (5) denying Defendant’s motion for costs. Defendant

filed notice of appeal of the trial court’s judgment and 22 February 2016 order on 7

March 2016. Plaintiff also filed notice of appeal of the trial court’s judgment and 22

February 2016 order, but subsequently withdrew its appeal on 17 June 2016.

                                       Analysis

I. Economic Loss Doctrine

      Defendant first argues on appeal that the trial court erred in entering a

directed verdict against her as to her claim for fraud. Specifically, she contends that

the trial court incorrectly applied the economic loss doctrine in directing its verdict

on this issue. We agree.

                    When considering a motion for a directed verdict, a
             trial court must view the evidence in the light most
             favorable to the non-moving party, giving that party the
             benefit of every reasonable inference arising from the
             evidence. Any conflicts and inconsistencies in the evidence
             must be resolved in favor of the non-moving party. If there
             is more than a scintilla of evidence supporting each



                                         -6-
                         BRADLEY WOODCRAFT, INC. V. BODDEN

                                    Opinion of the Court



             element of the non-moving party’s claim, the motion for a
             directed verdict should be denied.

Maxwell v. Michael P. Doyle, Inc., 164 N.C. App. 319, 322, 595 S.E.2d 759, 761 (2004)

(internal citations omitted).     “[T]his Court must determine whether plaintiff’s

evidence, when considered in the light most favorable to plaintiff, was legally

sufficient to withstand defendants’ motion for a directed verdict as to plaintiff’s

claims. The motion for directed verdict should be denied if there is more than a

scintilla of evidence supporting each element of plaintiff’s claim.” Merrick v. Peterson,

143 N.C. App. 656, 661, 548 S.E.2d 171, 175 (2001). Also, “[b]ecause the trial court’s

ruling on a motion for a directed verdict addressing the sufficiency of the evidence

presents a question of law, it is reviewed de novo.” Maxwell, 164 N.C. App. at 323,

595 S.E.2d at 761.

      Furthermore, it is well settled that “[r]eversal is warranted where a trial court

acts under a misapprehension of the law. Our Supreme Court has held that ‘where

it appears that the judge below has ruled upon [a] matter before him upon a

misapprehension of the law, the cause will be remanded to the Superior Court for

further hearing in the true legal light.’ ” In re M.K. (I), __ N.C. App. __, __, 773 S.E.2d

535, 541 (2015) (quoting Capps v. Lynch, 253 N.C. 18, 22, 116 S.E.2d 137, 141 (1960));

see also Free Spirit Aviation, Inc. v. Rutherford Airport Auth., 206 N.C. App. 192, 204,

696 S.E.2d 559, 567 (2010) (“When the trial court exercises its discretion under a

misapprehension of the law, it is appropriate to remand for reconsideration in light


                                           -7-
                               BRADLEY WOODCRAFT, INC. V. BODDEN

                                          Opinion of the Court



of the correct law.”). Consequently, in the present case, the dispositive question

before us is whether the trial court correctly interpreted and applied the economic

loss rule in granting Plaintiff’s motion for a directed verdict on Defendant’s

counterclaim for fraud.

                            Simply stated, the economic loss rule prohibits
                     recovery for purely economic loss in tort, as such claims are
                     instead governed by contract law. . . . Thus, the rule
                     encourages contracting parties to allocate risks for
                     economic loss themselves, because the promisee has the
                     best opportunity to bargain for coverage of that risk or of
                     faulty workmanship by the promisor. For that reason, a
                     tort action does not lie against a party to a contract who
                     simply fails to properly perform the terms of the contract,
                     even if that failure to perform was due to the negligent or
                     intentional conduct of that party, when the injury resulting
                     from the breach is damage to the subject matter of the
                     contract. It is the law of contract and not the law of
                     negligence which defines the obligations and remedies of
                     the parties in such a situation.

 { "pageset": "Sc7
                     Lord v. Customized Consulting Specialty, Inc., 182 N.C. App. 635, 639,

643 S.E.2d 28, 30-31 (2007) (citation and alteration omitted).

        The economic loss rule was first recognized by our Supreme Court in N.C. State

Ports Authority v. Lloyd A. Fry Roofing Co., 294 N.C. 73, 240 S.E.2d 345 (1978). In

that case, the plaintiff entered into a contract with a general contractor to construct

two buildings.           The general contractor was negligent in his construction of the

buildings’ roofs, however, and, as a result, they ultimately leaked causing significant




                                                 -8-
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                  Opinion of the Court



damage to the structures. The plaintiff brought suit against the general contractor

for breach of contract and for negligence. Id. at 81, 250 S.E.2d at 350.

      Our Supreme Court held that the plaintiff was barred from bringing a

negligence action against the general contractor pursuant to the economic loss rule

given that the existence of the contract between the parties limited the plaintiff’s

remedies to those arising under the law of contract. Id. at 81-82, 250 S.E.2d at 350-

51.

      Significantly, however, Ports Authority and its progeny — despite the use of

the broad term “tort” in Ports Authority’s discussion of the economic loss rule — have

been limited in their application to merely barring negligence claims. Indeed,

             [s]ince Ports Authority was decided, our appellate courts
             have applied the economic loss rule on a number of
             occasions to reject analogous negligence claims. See
             Williams, 213 N.C. App. at 6, 714 S.E.2d at 441-42
             (economic loss rule precluded negligence claim by
             homeowners against builder where construction contract
             set forth available remedies and Ports Authority exceptions
             were inapplicable); Land v. Tall House Bldg. Co., 165 N.C.
             App. 880, 882-83, 602 S.E.2d 1, 3 (2004) (economic loss rule
             barred negligence action by homeowners against contractor
             based on existence of construction contract between the
             parties); Kaleel Builders, Inc. v. Ashby, 161 N.C. App. 34,
             42, 587 S.E.2d 470, 476 (2003) (“In accord with the
             Supreme Court’s and our analysis in prior cases, we
             acknowledge no negligence claim where all rights and
             remedies have been set forth in the contractual
             relationship.”), disc. review denied, 358 N.C. 235, 595
             S.E.2d 152 (2004).




                                         -9-
                          BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



Beaufort Builders, Inc. v. White Plains Church Ministries, Inc., __ N.C. App. __, __,

783 S.E.2d 35, 40-41 (2016) (emphasis added).

      Significantly, the case relied upon by the trial court and Plaintiff, Kaleel

Builders, Inc. v. Ashby, 161 N.C. App. 34, 42, 587 S.E.2d 470, 476 (2003), is such a

case where the plaintiff brought a negligence action where a valid contract existed

between it and a general contractor. Applying the economic loss rule, this Court, in

accord with Ports Authority, determined that no cause of action in negligence could

lie and the plaintiff’s remedies instead were limited to those arising under the law of

contract. Id. at 44, 587 S.E.2d at 477. Critically, however, Kaleel Builders, Inc. did

not contemplate a claim for fraud.

      This is significant in light of this court’s holding in Jones v. Harrelson & Smith

Contr’rs, LLC, 194 N.C. App. 203, 670 S.E.2d 242 (2008), aff’d per curiam, 363 N.C.

371, 677 S.E.2d 453 (2009). In Jones, among other claims, the plaintiff brought a

fraud claim against the defendant home mover where a contract existed between the

parties. Id. at 214-15, 670 S.E.2d at 250. After initially denying the defendant’s

motion for a directed verdict, the trial court subsequently granted the defendant’s

motion for judgment notwithstanding the verdict on the plaintiff’s fraud claim. Id. at

214, 670 S.E.2d at 250.

      This Court stated on appeal the following:

             According to [the defendant], [the plaintiff] was . . . limited
             to suing for breach of contract. [The defendant], however,


                                          - 10 -
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



             cites no authority supporting its assumption that a
             plaintiff cannot sue for fraud if she has a breach of contract
             claim. The law is, in fact, to the contrary: a plaintiff may
             assert both claims, although she may be required to elect
             between her remedies prior to obtaining a verdict.

Id. at 215, 670 S.E.2d at 250.

      In the present case, the trial court stated the following:

             THE COURT: All right. I understand your arguments,
             they’re very well-made, they’re - but Kaleel disagrees with
             you. The North Carolina Court of Appeals and the Kaleel
             decision is (inaudible) So, a tort action and all these other
             things that you’ve planned are tort action does not lie
             against the party to a contract who simply fails to properly
             perform the terms of the contract, even if that failure to
             properly perform was intentional when the injury resulting
             from the breach is damage to the subject matter of the
             contract.

In light of this colloquy, we are convinced that the trial court operated under a

misapprehension of the law as it applies to fraud claims which are brought by a

plaintiff where a valid contract exists between the litigants. Such claims are, in fact,

allowable as has been clearly established by Jones.

      Moreover, as noted above, Ports Authority and analogous cases applying the

economic loss rule are limited in scope to claims for negligence and have never applied

the doctrine to claims for fraud brought contemporaneously with claims for breach of

contract. Therefore, we hold that Jones, Ports Authority, and Kaleel Builders, Inc.

are in accord and establish that while claims for negligence are barred by the

economic loss rule where a valid contract exists between the litigants, claims for fraud


                                          - 11 -
                         BRADLEY WOODCRAFT, INC. V. BODDEN

                                    Opinion of the Court



are not so barred and, indeed, “[t]he law is, in fact, to the contrary: a plaintiff may

assert both claims[.]” Jones, 194 N.C. App. at 215, 670 S.E.2d at 250.

      Consequently, the trial court erred in entering a directed verdict against

Defendant on her counterclaim for fraud. As a result, we must reverse the trial

court’s entry of directed verdict as to this cause of action.

      Moreover, because Defendant’s fraud counterclaim is factually interwoven

with her remaining counterclaims and directly touches and concerns Plaintiff’s

overall liability, our reversal of the trial court’s entry of directed verdict as to this

counterclaim directly impacts the jury’s verdict in its entirety to the extent that we

cannot narrowly remand for a new trial on Defendant’s fraud counterclaim alone, but

rather are compelled to remand for a new trial on all issues. It is well settled that

“[i]n ordering a new trial, it is within the discretion of this Court whether to grant a

new trial on all issues.” Cicogna v. Holder, 345 N.C. 488, 490, 480 S.E.2d 636, 637

(1997); see also Mesimer v. Stancil, 45 N.C. App. 533, 535, 263 S.E.2d 32, 33 (1980)

(“In our discretion, we order a new trial on all issues.”).

      We have consistently maintained that

             [a] partial new trial should be ordered when the error is
             confined to one issue, which is entirely separable from the
             others and it is perfectly clear that there is no danger of
             complication. . . . Where it appears that the verdict was the
             result of a compromise, such error taints the entire verdict
             and requires a new trial as to all of the issues in the case. .
             . . a new trial as to damages alone should not be granted
             where there is ground for a strong suspicion that the jury


                                           - 12 -
                         BRADLEY WOODCRAFT, INC. V. BODDEN

                                    Opinion of the Court



             awarded inadequate damages to the plaintiff as a result of
             a compromise involving the question of liability.

Hous., Inc. v. Weaver, 305 N.C. 428, 442-43, 290 S.E.2d 642, 650-51 (1982) (internal

citations, quotation marks, and brackets omitted); see Robertson v. Stanley, 285 N.C.

561, 569, 206 S.E.2d 190, 196 (1974) (“In our opinion, the issues of negligence,

contributory negligence, and damages are so inextricably interwoven that a new trial

on all issues is necessary.”); Weyerhaeuser Co. v. Godwin Bldg. Supply Co., 292 N.C.

557, 566, 234 S.E.2d 605, 610 (1977) (“[W]e find that on the present record the

question of damages on defendant’s counterclaim is so intertwined with the issue of

liability that to grant a new trial on the issue of damages only might well result in

confusion and uncertainty and in injustice to one or both of the parties. For these

reasons and to insure that all the facts bearing on the issue of damages are fully

developed and the issue itself more clearly presented, we are constrained to award a

new trial on the entire counterclaim.”); Handex of Carolinas, Inc. v. Cnty. of Haywood,

168 N.C. App. 1, 20, 607 S.E.2d 25, 37 (2005) (“In light of the single-figure jury verdict,

we cannot determine whether the jury awarded damages pursuant to any of the four

claims properly submitted to the jury, and we are therefore constrained to grant a

new trial to determine both the question of liability and damages as to these four

claims.”).

       Because we cannot say that had Defendant’s fraud counterclaim been

submitted to the jury the result as to liability or the amount of damages awarded


                                           - 13 -
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



would have been the same, we are compelled to order a new trial on all issues. In

addition, in light of our disposition on this issue, we do not reach Defendant’s

remaining issues on appeal. See Roberts v. Edwards, 48 N.C. App. 714, 719, 269

S.E.2d 745, 748 (1980) (“In light of our disposition of this case, it is not necessary to

consider the remaining assignments of error. Although the error in excluding the

witnesses’ testimony relates to the damages issue, in our discretion, we order a new

trial on all the issues.”); see also Hobson Const. Co. v. Great Am. Ins. Co., 71 N.C. App.

586, 591, 322 S.E.2d 632, 635 (1984) (“Our resolution of the first assignment of error

disposes of the appeal and makes it unnecessary to consider appellants’ remaining

assignments of error.”).

II. Expert Opinion Testimony

      While, for the reasons stated above, we grant Defendant a new trial on all

issues, thereby foreclosing the need to discuss the remaining issues brought on

appeal, we nevertheless elect to address, in our discretion, the issue of whether Shane

Haddock was properly qualified as an expert witness in cabinetry given the potential

likelihood that this issue may again arise below.

      Rule 702(a) of the North Carolina Rules of Evidence provides that

             (a) If scientific, technical or other specialized knowledge
             will assist the trier of fact to understand the evidence or to
             determine a fact in issue, a witness qualified as an expert
             by knowledge, skill, experience, training, or education, may
             testify thereto in the form of an opinion, or otherwise, if all
             of the following apply:


                                          - 14 -
                            BRADLEY WOODCRAFT, INC. V. BODDEN

                                       Opinion of the Court



                        (1) The testimony is based upon sufficient facts or
                        data.

                        (2) The testimony is the product of reliable principles
                        and methods.

                        (3) The witness has applied the principles and
                        methods reliably to the facts of the case.

       It is well settled that “[t]he trial court has broad discretion in the

determination and admission of expert testimony. The decision to qualify a witness

as an expert is ordinarily within the exclusive province of the trial judge or hearing

officer.” Stark v. N.C. Dep’t of Env’t & Nat. Res., Div. of Land Res., 224 N.C. App.

491, 498-99, 736 S.E.2d 553, 559 (2012) (internal citations and quotation marks

omitted). Moreover, “ ‘[a] finding by the trial court that the witness is qualified will

not be reversed unless there was no competent evidence to support it or the court

abused its discretion.’ ” Id. at 499, 736 S.E.2d at 559 (quoting State v. Love, 100 N.C.

App. 226, 232, 395 S.E.2d 429, 433 (1990)).

       Here, Plaintiff tendered Haddock as an expert witness in cabinetry who

testified as follows:

                        Q. Mr. Haddock, please introduce yourself to the
              jury.

                     A. I’m Shane Haddock, uh, I’ve been doing cabinets
              for 17 years.

                        Q. What do you currently do?




                                              - 15 -
                          BRADLEY WOODCRAFT, INC. V. BODDEN

                                     Opinion of the Court



                      A. I’m still doing cabinets, but, uh, at the time,
              whenever I was asked, I was with Knowles Cabinets,
              outside president of operation. First of last year, I left and
              went with, uh, Reward Builders and we started our own
              line of cabinets.

                    Q. You said you’ve got 17 years of experience doing
              cabinets?

                      A. Yes, sir.

                      Q. Um, was – who was that for?

                      A. That was for Knowles Cabinets.

                      Q. Uh, and what type of cabinets did you, um, work
              with?

                    A. We did custom cabinets, which were called
              European Cabinets. You have (inaudible) frame cabinets
              and you have European Cabinets and we opted to build the
              European Cabinets.

                    Q. Do you have any special, uh, training outside of
              on the job training, um, for those – for working with
              cabinets?

                      A. Outside training meaning what?

                      Q. Uh, college courses, anything like that?

                     A. Well, I mean, we went – I went to school to learn
              how to run all the equipment that we had, but as far as
              training, no. It’s pretty much you – you learn as you go.

Haddock then went on to testify that he personally examined Plaintiff’s cabinetry

work at Defendant’s home and evaluated whether the work had been performed

adequately.


                                            - 16 -
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



      As our Supreme Court has recently maintained,

             [e]xpertise can come from practical experience as much as
             from academic training. Whatever the source of the
             witness’s knowledge, the question remains the same: Does
             the witness have enough expertise to be in a better position
             than the trier of fact to have an opinion on the subject? The
             rule does not mandate that the witness always have a
             particular degree or certification, or practice a particular
             profession. . . . As is true with respect to other aspects of
             Rule 702(a), the trial court has the discretion to determine
             whether the witness is sufficiently qualified to testify in
             that field.

State v. McGrady, 368 N.C. 880, 889-90, 787 S.E.2d 1, 9 (2016) (internal citations

omitted).

      In Kenney v. Medlin Const. & Realty Co., 68 N.C. App. 339, 315 S.E.2d 311

(1984), this Court addressed the qualifications of a witness as an expert in residential

construction. In determining that the witness was properly qualified as an expert we

stated the following: “We find no abuse of discretion in the trial court determination

that Jones, who had been involved in building more than 200 residences, including

eight to twelve in plaintiff’s subdivision, was an expert, better qualified than the jury

to form an opinion as to the quality of workmanship and damage resulting from the

construction of plaintiff’s house. That Jones was not a licensed contractor does not

render his opinion testimony inadmissible.” Id. at 342-43, 315 S.E.2d at 314.

      In light of the above cited authority, we are satisfied that there was competent

evidence in the present case, based upon his testimony, that Haddock possessed the



                                          - 17 -
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



requisite level of experience and expertise to testify as an expert witness in cabinetry.

While Haddock did testify that he was “not really going to say there are any

standards” regarding the cabinet industry in Wake County, he went on to clarify that

he was not aware of any licensure requirements to perform cabinetry work.

Additionally, he provided a follow-up response to the question of whether there were

industry standards for cabinetry in Wake County as to the “accepted practice of the

way people would build custom cabinets,” however, his answer was inaudible and was

consequently not transcribed by the court reporter. In any event, these statements

are more properly characterized as speaking not to Haddock’s qualifications as an

expert, but rather as to his credibility — which is appropriately attacked not through

seeking exclusion by the trial court, but rather by means of cross-examination by

opposing counsel. See State v. Turbyfill, __ N.C. App. __, __, 776 S.E.2d 249, 258 (“

‘[O]nce the trial court makes a preliminary determination that the scientific or

technical area underlying a qualified expert’s opinion is sufficiently reliable (and, of

course, relevant), any lingering questions or controversy concerning the quality of the

expert’s conclusions go to the weight of the testimony rather than its admissibility.’ ”

(quoting State v. Taylor, 165 N.C. App. 750, 756, 600 S.E.2d 483, 488 (2004))), disc.

review denied, 368 N.C. 603, 780 S.E.2d 560 (2015); see also Hairston v. Alexander

Tank & Equip. Co., 310 N.C. 227, 244, 311 S.E.2d 559, 571 (1984) (“It is the function

of cross-examination to expose any weaknesses in [expert witness] testimony[.]”).



                                          - 18 -
                        BRADLEY WOODCRAFT, INC. V. BODDEN

                                   Opinion of the Court



      Consequently, we find that the trial court did not abuse its discretion in

qualifying Haddock as an expert witness on cabinetry. See Stark, 224 N.C. App. at

499, 736 S.E.2d at 559 (“ ‘A finding by the trial court that the witness is qualified will

not be reversed unless there was no competent evidence to support it or the court

abused its discretion.’ ” (quoting State v. Love, 100 N.C. App. 226, 232, 395 S.E.2d

429, 433 (1990))).

                                       Conclusion

      For the reasons stated above, the judgment and 22 February 2016 order of the

trial court are reversed, and we remand for a new trial on all issues.

      NEW TRIAL.

      Chief Judge McGEE and Judge BRYANT concur.




                                          - 19 -